

EHEALTH, INC. 2014 EQUITY INCENTIVE PLAN
NOTICE OF STOCK UNIT GRANT
You have been granted the following Stock Unit award covering shares of the
Common Stock of eHealth, Inc. (the “Company”). Each Stock Unit is equivalent to
one share of Common Stock of the Company (a “Share”) for purposes of determining
the number of Shares subject to this Stock Unit award. None of the Shares
underlying the Stock Units will be issued (nor will you have the rights of a
stockholder with respect to the underlying Shares) until the vesting conditions
described below are satisfied. Additional terms of this grant are as follows:
Name of Participant:    [Insert Name]
Total Number of Shares:    [Insert Number]
Date of Grant:    [Insert Date of Grant]
Vesting Schedule:
Shares covered by this Stock Unit award will vest to the extent that the
Performance Goals (as defined below) are achieved and you remain in continuous
Service through the applicable vesting date(s).

Performance-Based Vesting Metrics and Determination of the Number of Shares
Eligible for Time-Based Vesting
Performance‑Based Vesting Requirements
Shares covered by this Stock Unit award will become eligible to vest based upon
achievement of and in accordance with the following performance criteria (the
“Performance Goals”): [Insert Performance Vesting Criteria]
Service‑Based Vesting Requirements
In addition to the performance-based vesting requirements set forth above, the
Shares covered by this Stock Unit award also are subject to the following
service‑based vesting requirements. The number of Shares subject to this Stock
Unit award that become eligible to vest based on achievement of the above
Performance Goals, as determined by the Administrator in its sole discretion,
will be referred to as “Eligible Shares.” Any Eligible Shares will be scheduled
to vest [Insert Service-based Vesting Criteria]
[Vesting in Connection with Certain Events
If, during the Performance Period, a Change in Control occurs, then [Insert
vesting treatment and any other applicable vesting terms]]





--------------------------------------------------------------------------------




[In the event that you have executed a valid deferral election with respect to
this Stock Unit award, any Eligible Shares that vest under this Stock Unit award
will be settled in accordance with such deferral election and the applicable
payment timing requirements of the Stock Unit Agreement attached hereto.]
You and the Company agree that this Stock Unit award is granted under, and
governed by the terms and conditions of, the 2014 Equity Incentive Plan (the
“Plan”) and the Stock Unit Agreement, both of which are attached to this
document, and any other agreements referenced herein, all of which are made a
part of this document. Capitalized terms used herein that are not defined herein
will have the same meaning as set forth in the Plan.
You further agree that the Company may deliver by email all documents relating
to the Plan or this award (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a website maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a website, it will notify you by email.
PARTICIPANT:    EHEALTH, INC.


By:     
[Insert Name]    Title:             




2

--------------------------------------------------------------------------------





eHealth, Inc. 2014 Equity Incentive Plan
Stock Unit Agreement
Grant
The Company hereby grants you an award of restricted Stock Units (“RSUs”), as
set forth in the Notice of Stock Unit Grant (the “Notice of Grant”) and subject
to the terms and conditions in this Agreement and the Company’s 2014 Equity
Incentive Plan (the “Plan”). Unless otherwise defined herein, the terms defined
in the Plan shall have the same defined meanings in this Stock Unit Agreement.
Company’s Obligation
Each RSU represents the right to receive a share of Stock (a “Share”) on the
vesting date. Unless and until the RSUs vest, you will have no right to receive
Shares under such RSUs. Prior to actual distribution of Shares pursuant to any
vested RSUs, such RSUs will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.  Settlement of
any vested RSUs shall be made in whole Shares only.
Vesting
Subject to the next paragraph (Forfeiture upon Termination of Service), the RSUs
awarded by this Agreement will vest according to the vesting schedule specified
in the Notice of Grant. If you commence working on a part-time basis, then the
vesting schedule specified in the Notice of Grant may be adjusted in accordance
with the Company’s part-time work policy or the terms of an agreement between
you and the Company pertaining to your part-time schedule.
Forfeiture upon Termination of Service
Notwithstanding any contrary provision of this Agreement or the Notice of Grant,
if you terminate Service for any or no reason prior to vesting, the unvested
RSUs awarded by this Agreement will thereupon be forfeited at no cost to the
Company.
Leaves of Absence
For purposes of this RSU, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work. If you go on a leave of absence, then the vesting schedule specified in
the Notice of Grant may be adjusted in accordance with the Company’s leave of
absence policy or the terms of your leave.






--------------------------------------------------------------------------------




Payment after Vesting
Any RSUs that vest hereunder will be paid to you (or in the event of your death,
to your estate) in Shares. Subject to any payment delay required under the
following paragraph, such vested RSUs shall be paid in whole Shares as soon as
practicable after vesting, but in each such case within sixty (60) days
following the vesting date. In no event will you be permitted, directly or
indirectly, to specify the taxable year of payment of any RSUs payable under
this Agreement.
Notwithstanding anything in the Plan or this Agreement or any other agreement
(whether entered into before, on or after Date of Grant), if the vesting of the
balance, or some lesser portion of the balance, of the RSUs is accelerated in
connection with your termination of Service (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to your death, and if (x) you are a “specified
employee” within the meaning of Section 409A at the time of such termination of
Service and (y) the payment of such accelerated RSUs will result in the
imposition of additional tax under Section 409A if paid to you on or within the
six (6) month period following your termination of Service, then the payment of
such accelerated RSUs will not be made until the date six (6) months and one (1)
day following the date of your termination of Service, unless you die following
your termination of Service, in which case, the RSUs will be paid in Shares to
your estate as soon as practicable following your death.
Section 409A
It is the intent of this Agreement that it and all payments and benefits
hereunder be exempt from, or comply with, the requirements of Section 409A so
that none of the RSUs provided under this Agreement or Shares issuable
thereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to be so exempt or so comply. Each
payment payable under this Award Agreement is intended to constitute a separate
payment for purposes of Treasury Regulation Section 1.409A-2(b)(2). For purposes
of this Agreement, “Section 409A” means Section 409A of the Code, and any final
Treasury Regulations and Internal Revenue Service guidance thereunder, as each
may be amended from time to time.



2

--------------------------------------------------------------------------------




Tax Withholding
Notwithstanding any contrary provision of this Agreement, no Shares shall be
distributed to you unless and until you have made satisfactory arrangements with
respect to the payment of income, employment and any other taxes which must be
withheld with respect to such Shares. The Administrator, in its sole discretion
and pursuant to such procedures as it may specify from time to time, may permit
you to satisfy such tax withholding obligation, in whole or in part by one or
more of the following: (a) paying cash, (b) electing to have the Company
withhold otherwise deliverable Shares having a value equal to the minimum amount
statutorily required to be withheld, (c) delivering to the Company already
vested and owned Shares having a value equal to the amount required to be
withheld, or (d) selling a sufficient number of such Shares otherwise
deliverable to you through such means as the Administrator may determine in its
sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld. If you fail to make satisfactory arrangements for the
payment of any required tax withholding obligations with respect to Shares that
are vesting, the Administrator, in its sole discretion, may require you to
permanently forfeit such Shares and the Shares will be returned to the Plan at
no cost.
Tax Consequences
You acknowledge that you have reviewed with your own tax advisors the U.S.
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. With respect to such matters, you
acknowledge and agree that you are relying solely on such advisors and not on
any statements or representations of the Company or any of its agents, written
or oral. You understand that you (and not the Company) shall be responsible for
your own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement.
Arbitration
You and the Company agree that any and all disputes arising out of the terms of
the Notice of Grant, the Plan or this Agreement or their interpretation shall be
subject to binding arbitration in Santa Clara County, California before the
American Arbitration Association under its California Employment Dispute
Resolution Rules, or by a judge to be mutually agreed upon. You and the Company
agree that the prevailing party in any arbitration shall be entitled to
injunctive relief in any court of competent jurisdiction to enforce the
arbitration award. You and the Company agree that the prevailing party in any
arbitration shall be awarded reasonable attorney’s fees and costs.
Payments after Death
Any distribution or delivery to be made to you under this Agreement will, if you
are then deceased, be made to the administrator or executor of your estate. Any
such administrator or executor must furnish the Company with (a) written notice
of his or her status as transferee, and (b) evidence satisfactory to the Company
to establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.
Stockholder Rights
Neither you nor any person claiming under or through you will have any of the
rights or privileges of a stockholder of the Company in respect of any Shares
deliverable hereunder unless and until certificates representing such Shares
will have been issued, recorded on the records of the Company or its transfer
agents or registrars, and delivered to you or your broker.



3

--------------------------------------------------------------------------------




No Effect on Employment
Your employment with the Company and its Subsidiaries is on an at‑will basis
only. Accordingly, the terms of your employment with the Company and its
Subsidiaries will be determined from time to time by the Company or the
Subsidiary employing you (as the case may be), and the Company or the Subsidiary
will have the right, which is hereby expressly reserved, to terminate or change
the terms of your employment at any time for any reason whatsoever, with or
without good cause or notice.
Notices
Any notice to be given to the Company under the terms of this Agreement will be
addressed to the Company at 440 East Middlefield Road, Mountain View, California
94043, Attn: Stock Administration, or at such other address as the Company may
hereafter designate in writing or electronically.
Grant is Not Transferable
Except to the limited extent provided in paragraph, this grant and the rights
and privileges conferred hereby will not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and will not
be subject to sale under execution, attachment or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of this
grant, or any right or privilege conferred hereby, or upon any attempted sale
under any execution, attachment or similar process, this grant and the rights
and privileges conferred hereby immediately will become null and void.  You may,
however, dispose of this award in your will or through a beneficiary
designation.
Binding Agreement
Subject to the limitation on the transferability of this grant contained herein,
this Agreement will be binding upon and inure to the benefit of the heirs,
legatees, legal representatives, successors and assigns of the parties hereto.
Additional Conditions to Issuance of Stock 
If at any time the Company will determine, in its discretion, that the listing,
registration or qualification of the Shares upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
Shares to you (or your estate), such issuance will not occur unless and until
such listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Company. The
Company will make all reasonable efforts to meet the requirements of any such
state or federal law or securities exchange and to obtain any such consent or
approval of any such governmental authority. 
Resale Restrictions
You agree not to sell any RSU Shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.
Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
California, without regard to its choice-of-law provisions.



4

--------------------------------------------------------------------------------




The Plan and Other Agreements
The text of the Plan is incorporated in this Agreement by reference. This
Agreement and the Notice of Grant are subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement or the Notice of Grant and one or more provisions of the Plan, the
provisions of the Plan will govern.
This Agreement, the Notice of Grant and the Plan constitute the entire
understanding between you and the Company regarding this award. Any prior
agreements, commitments or negotiations concerning this award are superseded.
This Agreement may be amended only by another written agreement between the
parties. Notwithstanding anything to the contrary in the Plan or this Agreement,
the Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without your consent, to comply with
Section 409A or to otherwise avoid imposition of any additional tax or income
recognition under Section 409A in connection to this grant of RSUs.
Administrator Authority
The Administrator will have the power to interpret the Plan, the Notice of Grant
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any RSUs have vested). All actions taken and all
interpretations and determinations made by the Administrator in good faith will
be final and binding upon you, the Company and all other interested persons. No
member of the Administrator will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan, the
Notice of Grant or this Agreement.

BY SIGNING THE NOTICE OF GRANT, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE AND IN THE PLAN.


5